Phelps, J.,
dissenting. — It is conceded that the authority conferred on the plaintiff and his associates, by the voté of the district, was a joint one, and that the concurrence of a majority of the committee at least was necessary to bind their employers. If so, it is difficult for me to conceive how each of the three can be considered as authorized to act separately and upon his own several responsibility and account. The idea that this' committee can be resolved into three several committees of two each, and three several principals contracting-with the corporation through the medium of their associates, is to my mind altogether artificial and inconsistent with the obvious intent of the corporation. To suppose such a construction of their vote to be intended by them,- is to suppose them destitute of that very common sagacity which could not fail to discover, that such an arrangement must necessarily place the several members of the committee under a strong temptation to favor each other, at the expense of the district.
The vote in question Undoubtedly authorized the com-' mittee to adopt either of the two courses which the pur1 pose of their appointment required : that is, they might' ei-' ther proceed in the character of agent's to contract with5 others upon the credit of the corporation, or they might-make themselves principals contracting with the corporation, by assuming to'themselves to do the repairs, relying'upon- the vote as the consideration- and warrant- for their1 *82undertaking. The committee chose the latter course, and are therefore to be regarded, not as agents, but as principals. In this character they bring their several suits, and the question is, whether they can sue severally for their respective services and expenditures. Whether we consider the vote as a request to the committee to do the repairs, or as an authority to do them upon the responsibility of the corporation, which is the same thing, it appears to me that the authority was joint. Indeed if the authority is joint in case they elect to act as agents merely, I cannot see why it should not be so if they choose to do the repairs themselves. If I agree with three persons to build me a house, it is very clear that they cannot subject me to three several liabilities by subdividing their job. And even if no particular agreement is made, but their compensation is left upon the footing of a quantum, meruit, the rule is the same.
There are also practical objections to sustaining several suits in this case. Supposing any disputes to exist as to the claims in gross, the defendants are subjected to litigate the same points in three several suits, and, what is worse, disagreements may exist between the members of the committee, which may subject the defendants to three several suits, in order to determine a controversy among the committee. To produce this result, we need only suppose the three individuals to claim the compensation for one and the same item of expenditure ; and we have not only three suits against the defendants, where otherwise none would occur, but we subject the defendants to the risk of paying a second or third time, in consequence of conflicting decisions.
Had the committee employed other persons to do the repair, acting as agents merely, the case would have been different. But here they undertook the job jointly, and the distribution of it among themselves was a mere arrangement for the division of labor.
The case of selectmen of a town, or directors of a bank, is widely different. They are general agents, with multifarious powers and duties. There is a wide difference between employing two men in such a capacity, and contracting with them to build a house.
I confess I am extremely averse to sanctioning the ar*83rangement made by the plaintiffs, (for each has liis suit pending.) There is undoubtedly some controversy as to the claims between them and their employers. If they are permitted to sever in their suits, and be witnesses for each other, they come into court with an immense advantage; and I doubt much whether this is calculated to promote either their own fairness and impartiality as witnesses, or the purposes of justice in the ultimate decision of the controversy.
in my opinion, the judgment below is right.